                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

KEONDRA M. CHESTANG,                                                       PLAINTIFF
ADC #134005

v.                        CASE NO. 5:18-CV-00051 BSM

RORY GRIFFIN, et al.                                                    DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 27th day of December 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
